Nathaniel Sorkin, J.
Plaintiff seeks summary judgment in this action to recover rent for commercial space occupied in its premises by the defendant.
There is no dispute as to the facts. Plaintiff, as landlord of 1370 Broadway, Manhattan, and defendant, as tenant of a loft therein, entered into a written lease on January 30, 1953 for said space for a three-year term at a graduated rental of $8,600 for the first year, and $10,000 for the last year. Attached to the lease, and signed by the plaintiff and defendant simultaneously *24with the execution of said lease, is an agreement pursuant to the statute for fixing a reasonable rent (Commercial Rent Law, § 4, subd. 3; L. 1945, ch. 3, as amd.). The agreement contained the required statements and set forth 1 “ the ‘ emergency rent ’ * * is $10,000 per annum.” 2 “ the reasonable rent is fixed at * * * $12,000 per annum.” The lease expired January 31, 1956. Defendant continues to occupy the space as a statutory tenant and as such is required to pay the emergency rent. Plaintiff contends that the emergency rent is $12,000 per annum; defendant offers that it is $10,000 per annum.
The written agreement and lease herein, both relating to the same premises and executed simultaneously by the parties, must be read together as one. (Nau v. Vulcan Rail & Constr. Co., 286 N. Y. 188.)
Under subdivision 6 of section 4 of the statute, “ The rent fixed by arbitration or by the supreme court or the rent reserved or payable under any such written agreeement shall be the emergency rent for such space until and unless a new rent shall be fixed by arbitration or the supreme court or the tenant or a successor tenant and the landlord shall make a new agreement. ’ ’
The mere stipulation of an amount as the reasonable rent in the agreement between the parties did not either expressly or by implication impose an obligation upon the tenant to pay such an amount after the expiration of the lease. (Morris Properties v. Brand, 2 Misc 2d 373.)
The only rent “ reserved or payable ” under the entire agreement between the parties is that set forth in the lease. There being no new rent fixed by arbitration, Supreme Court order, or new agreement between the parties, the greatest rent reserved or payable under the lease herein is the emergency rent for the demised space.
Accordingly, the rent due and owing by defendant as a statutory tenant is at the rate of $10,000 per annum. Settle order on notice.